Citation Nr: 0842166	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-24 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Chapter 30 educational assistance benefits in the amount of 
$718.99, to include the preliminary issue of the validity of 
the debt.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel






INTRODUCTION

The veteran had active military service from March 1991 to 
March 1996.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2007 decision by the Committee on Waivers and 
Compromises (Committee) of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.


FINDING OF FACT

The overpayment was solely the result of VA administrative 
error; the veteran's actions nor his failure to act did not 
contribute to the creation of the debt.


CONCLUSION OF LAW

The overpayment of Chapter 30 educational assistance benefits 
in the amount of $718.99 was based solely upon VA 
administrative error, such that the debt was not valid and 
the overpayment was not properly created.  38 U.S.C.A. §§ 
5112, 5302 (West 2002 & Supp. 2008); 38 C.F.R. §§ 1.956, 
1.962, 3.500, 21.5824(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), is not applicable to 
claims for waiver of recovery of overpayment. Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  See also Lueras v. 
Principi, 18 Vet. App. 435 (2004) (the VCAA does not apply to 
a waiver).  Thus, any discussion as to VCAA compliance is not 
required.  In any event, since the Board is granting the 
claim, there is no need to discuss in detail whether there 
has been compliance with the notice and duty to assist 
provisions of the VCAA because even if, for the sake of 
argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  

Governing Law and Regulations 

An eligible veteran is entitled to a monthly benefit for 
periods of time during which he is enrolled in, and 
satisfactorily pursuing, an approved program of education.  
38 U.S.C.A. § 3104; 38 C.F.R. § 21.7070.  VA will pay 
educational assistance to an eligible veteran while he is 
pursuing approved courses in a program of education. 38 
C.F.R. § 21.7130.

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.962.  An overpayment may arise from virtually any 
benefits program administered pursuant to VA law, including 
pension, compensation, dependency and indemnity compensation 
(DIC), educational assistance benefits and subsistence 
allowance, insurance benefits, burial and plot allowances, 
clothing allowance, and automobile or other conveyance and 
adaptive equipment allowances.  38 C.F.R. § 1.956(a).

The amount of overpayment of educational assistance paid to a 
veteran constitutes a liability of that veteran.  38 C.F.R. § 
21.7144(b).  An individual who is receiving educational 
assistance under programs authorized by 38 U.S.C. Chapters 
30, 31, 32, 34, 35 or 36 may not receive concurrently either 
educational assistance or subsistence allowance under the §§ 
21.5700, 21.5800 and 21.5900 series of regulations for the 
same program of education, but may receive them sequentially.  
38 C.F.R. § 21.5824(a).  

A request for waiver of indebtedness must be made within 180 
days following the date of notice of the indebtedness issue 
by VA to the debtor.  38 C.F.R. § 1.962(b)(2). 

The preliminary issue of the validity of a debt is a 
threshold determination that must be made prior to a decision 
on a request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  VA's General Counsel has 
reinforced this obligation by holding that where the validity 
of a debt is challenged that issue must be developed before 
the issue of entitlement to waiver of the debt can be 
considered.  VAOGCPREC 6-98.

In order for the Board to determine that the overpayment was 
not properly created, such that the debt was not valid, it 
must be established that the veteran was legally entitled to 
the benefits in question or, if there was no legal 
entitlement, then it must be shown that VA was solely 
responsible for the veteran being erroneously paid benefits.  
Administrative errors include all administrative decisions of 
entitlement, whether based upon mistake of fact, 
misunderstanding of controlling regulations or instructions, 
or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 
Fed. Reg. 27757 (1990).  Sole administrative error connotes 
that the appellant neither had knowledge of nor should have 
been aware of the erroneous award.  Further, neither the 
veteran's actions nor his failure to act must have 
contributed to payment pursuant to the erroneous award.  38 
U.S.C.A. § 5112(b) (9), (10) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.500(b)(2) (2008); Jordan v. Brown, 10 Vet. App. 
171 (1997) (sole administrative error is not present if the 
payee knew, or should have known, that the payments were 
erroneous).  Thus, a finding of sole administrative error 
requires not only error on the part of VA, but that the 
beneficiary is unaware that the payments are erroneous.

The United States Court of Appeals for Veterans Claims 
(Veterans Court) noted that, "[s]tated another way, when an 
overpayment has been made by reason of an erroneous award 
based solely on administrative error, the reduction of that 
award cannot be made retroactive to form an overpayment debt 
owed to VA from the recipient of the erroneous award."  
Erickson v. West, 13 Vet. App. 495, 499 (2000).
              
In other words, if a debt is the result solely of 
administrative error, the effective date of the reduction of 
benefits is the date of the last payment based on this error 
and, consequently, there would be no overpayment charged to 
the veteran for an overpayment attributable to administrative 
error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).  
Where, however, an erroneous award is based on an act of 
commission or omission by a payee or with the payee's 
knowledge, the effective date of the discontinuance of the 
erroneous payment is the date the award became erroneous, but 
not earlier than the date entitlement ceased.  38 U.S.C.A. 
§ 5112(b)(9); 38 C.F.R. § 3.500(b).

Pertinent Facts

In April 2005, the veteran was certified by the VA to receive 
education benefits for on-the-job training as a firefighter.  
The duration approved by VA was from February 28, 2005 
through August 27, 2006, for a period of 18 months.  

In November 2005, the VA received an enrollment certification 
for a 3 credit class the veteran was taking at Kennesaw State 
University for the time period from January 6, 2006 through 
May 7, 2006.  

From January through May 2006, the veteran received education 
assistance benefits on a monthly basis for his on-the-job 
training as a firefighter.  The claims folder contains 
monthly certifications that he actually attended his on-the-
job training.  

In March 2006, the veteran was also provided a lump sum 
payment of $718.99 for education benefits based on his 3 
credit class enrollment at Kennesaw State University for the 
same time period as his on-the-job training.  

In July 2006, the VA advised the veteran that he was overpaid 
for his education assistance benefits in the amount of 
$718.99, a debt the veteran had to repay.  

In November 2006, the veteran requested a waiver of this 
overpayment.  He also submitted an accompanying Financial 
Status Report (FSR, VA Form 20-5655).

In March 2007, the Committee denied the veteran's waiver 
request.  The Committee held that the veteran was not 
permitted to receive duplicate education assistance allowance 
payments for the same period of time (January 6, 2006 through 
May 7, 2006).  Only one educational pursuit was permitted at 
any given time for receiving VA education assistance 
benefits.  Thus, he was not entitled to the lump sum payment 
of $718.99 for education benefits based on his 3 credit class 
enrollment at Kennesaw State University.  The Committee 
confirmed the denial in the July 2007 statement of the case 
(SOC).  The veteran subsequently perfected the appeal to the 
Board.  

Analysis

During the course of this appeal, especially in his initial 
November 2006 waiver request, the veteran has challenged the 
validity of the debt.  In addition, in the October 2007 
Statement of Accredited Representative in Appealed Case (VA 
Form 646), the representative indicated that the overpayment 
was due to VA administrative error, signifying that a 
creation issue has been raised.  As such, the Board will 
initially address the threshold issue of whether there is a 
valid debt.  See Schaper, supra.           

It is initially worth noting that the veteran's November 2006 
waiver request was timely, as it was submitted within 180 
days of the July 2006 notice of indebtedness sent by RO as 
well as the Debt Management Center (DMC).  See 38 C.F.R. 
§ 1.962(b)(2).

It is clear from the evidence of record that the veteran was 
not legally entitled to the benefits in question.  An 
individual who is receiving educational assistance under 
programs authorized by 38 U.S.C. Chapters 30, 31, 32, 34, 35 
or 36 may not receive concurrently either educational 
assistance or subsistence allowance under the §§ 21.5700, 
21.5800 and 21.5900 series of regulations for the same 
program of education, but may receive them sequentially.  
38 C.F.R. § 21. 5824(a).  In view of this regulation, the 
veteran was not legally entitled to receive VA education 
benefits for both on-the-job training and school enrollment 
during the same time period from January 6, 2006 through May 
7, 2006.  Yet, the VA still awarded the veteran both sets of 
education benefits during this time period.  However, after 
an investigation, in July 2006, the VA considered the lump 
sum amount of $718.99 for his tuition to be an overpayment, 
since he already had received monthly benefits for on-the-job 
training during this same time period.  Since the veteran had 
no legal entitlement to the education benefits in the amount 
of $718.99, then in order to substantiate the veteran's claim 
that the overpayment was not properly created, it must be 
demonstrated that VA was solely responsible for the veteran 
being erroneously paid such benefits. 
  
Upon review of the evidence of record, the Board finds that 
the overpayment was created solely as a result of VA 
administrative error and it cannot, therefore, be held to 
have been properly created.  It is clear that the veteran 
timely informed VA both of his on-the-job training program 
(in April 2005) and his 3 credit class enrollment at Kennesaw 
State University (in November 2005).  Notwithstanding, the VA 
still approved the veteran for education benefits for both 
programs from January to May of 2006.  This overpayment was 
the result of VA administrative error.  In order for the 
overpayment to be considered the result of sole 
administrative error, and for the veteran to consequently not 
be liable for the debt, the veteran must not have known, or 
should have known, that the payments were erroneous.  The 
veteran credibly stated in his November 2006 waiver request 
and his May 2007 notice of disagreement that he was unaware 
that the double payment was erroneous.  He does not recall 
signing any document stating he was not allowed to receive 
payment for two separate programs that the VA approved, and 
he was never advised as such.  The Board has thoroughly 
reviewed the claims folder, and can locate no document or 
correspondence prior to the payments being made advising the 
veteran that only one educational pursuit was permitted at 
any given time for purposes of receiving VA education 
assistance benefits.  In fact, the veteran indicates the very 
first time he had any reason to suspect that he might have 
been overpaid was in June 2006 when the VA put a hold on his 
May 2006 payment for on-the-job training as the result of an 
investigation.  He did not receive any formal notice of the 
overpayment from the VA until July 2006, subsequent to all 
payments being made.  In addition, the first evidence the 
veteran was provided with the substance of the applicable 
regulation barring double payments, (38 C.F.R. § 5824(a)), 
was in the July 2007 SOC.   

The evidence of record does not demonstrate that the veteran 
had knowledge that he was receiving benefits to which he was 
not entitled or that he otherwise acted or failed to act in 
such a way as to perpetuate the error.  Accordingly, the 
Board finds that the overpayment was solely the result of VA 
administrative error, and that the debt in the amount of 
$718.99 therefore was not properly created and cannot legally 
be charged to the veteran.  Erickson v. West, 13 Vet. App. 
495 (2000) (holding that when an overpayment has been made by 
reason of an erroneous award based solely on administrative 
error, the reduction of that award cannot be made retroactive 
to form an overpayment debt owed to VA from the recipient of 
the erroneous award).

In view of the finding that the overpayment resulted solely 
as a result of VA administrative error, the Board finds that 
the RO's decision to attempt to recover the $718.99 was 
improper and that the debt is not a valid debt to VA.  38 
U.S.C.A. § 5112(b) (9), (10) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.500(b)(2) (2008); Jordan v. Brown, 10 Vet. App. 
171 (1997).  


ORDER
 
The debt in question was not properly created, such that 
waiver of the recovery of an overpayment of Chapter 30 
educational assistance benefits in the amount of $718.99 is 
granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


